Exhibit 10.4

 

[g140371kkimage002.jpg]

 

AGREEMENT FOR EQUIPMENT LINE FACILITY

 

This Agreement for Equipment Line Facility (“Agreement”) is entered into as of
November 4, 2004, by and between Natrol, Inc., a Delaware corporation
(“Borrower”) and City National Bank, a national banking association (“CNB”).

 

1.            Equipment Acquisition Loans. Prior to December 1, 2005
(“Termination Date”), and provided

no Events of Default (as hereinafter defined) exist at the time of Borrower’s
request, CNB agrees to make loans (“Equipment Acquisition Loans”) to Borrower
from time to time from the date of this Agreement to, but not including, the
Termination Date, up to the amount of Five Hundred Thousand and 00/100
($500,000.00), the proceeds of which shall be used to pay one hundred percent
(100%) of the purchase price of fixed assets, excluding sales taxes, delivery
and set-up charges. Each Equipment Acquisition Loan shall be evidenced by a
promissory note (“Note”) customarily utilized by CNB and shall be in the minimum
amount of $100,000.00.

 

1.1          Interest on Equipment Acquisition Loans. Each Equipment Acquisition
Loan shall bear interest from the date of disbursement on the unpaid principal
amount thereof, until such amount shall become due and payable (whether at
stated maturity, by acceleration or otherwise) at an annual fluctuating rate
equal to the Prime Rate, as from time to time in effect, plus Three Quarters of
One percent (0.75%) per annum. Interest on each Equipment Acquisition Loan shall
be payable monthly, in arrears, on the 1st day of each month, commencing on the
first such date following disbursement and on the date each Equipment
Acquisition Loan is paid in full.

 

1.2          Procedure for Equipment Acquisition Loans. Each Equipment
Acquisition Loan shall be made by CNB against delivery by Borrower to CNB of (a)
an appropriate purchase invoice evidencing the purchase of items of machinery
and/or equipment, (b) a duly executed Note, and (c) such further documents as
shall be requested by CNB to perfect a security interest of first priority in
the assets being purchased in favor of CNB.

 

1.3          Payment of Equipment Acquisition Loans. The principal amount of
each Equipment Acquisition Loan shall be repaid in thirty-six (36) substantially
equal, successive monthly installments payable on the 1st day of each month. All
unpaid principal and interest shall be due and payable thirty-six (36) months
after the funding of an Equipment Acquisition Loan.

 

1.4          Documentation Fee. Borrower shall pay to CNB on the date of the
execution of each Equipment Acquisition Loan, a documentation fee
(“Documentation Fee”) equal to $350.00.

 

2.            Events of Default. The occurrence of any of the following with
respect to Borrower or any guarantor of this Equipment Acquisition Facility,
shall constitute an “Event of Default” hereunder.

 

2.1            Failure to make any payment of principal, interest or fee when
due hereunder or under any Note executed in connection herewith;

 

2.2            Filing of a petition by or against any of such parties under any
provision of the Bankruptcy Code,

 

2.3           Appointment of a receiver or an assignee for the benefit of
creditors;

 

2.4           Commencement of dissolution or liquidation proceedings or the
disqualification (under any applicable law or regulation) of any of such parties
which is a corporation, partnership, joint venture or any other type of entity;

 

2.5           Death or incapacity of any of such parties which is an individual;

 

2.6           Revocation of any guaranty provided in connection herewith or such
guaranty shall become unenforceable with respect to future advances;

 

2.7           Any financial statement provided by any of such parties to CNB is
false or misleading;

 

--------------------------------------------------------------------------------


 

2.8           Any material default in the payment or performance of any
obligation, or any default under any provision of any contract or instrument
pursuant to which any of such parties has incurred any obligation for borrowed
money, any purchase obligation or any other liability of any kind to any person
or entity, including CNB;

 

2.9           Any sale or transfer of all or a substantial part of the assets of
any of such parties other than in the ordinary course of business; or

 

2.10         Any violation, breach or default under, any letter agreement,
guaranty, security agreement, deed of trust, subordination agreement or any
other contract or instrument executed in connection with this Agreement or
securing this Agreement.

 

3.             CNB’s Remedies. Upon the occurrence of an Event of Default, at
the sole and exclusive option of CNB, CNB may (a) declare the principal of and
accrued interest on the Equipment Acquisition Loans immediately due and payable
in full, whereupon the same shall immediately become due and payable; (b)
terminate this Agreement as to any future liability or obligation of CNB, but
without affecting the obligations or liability owing by Borrower to CNB; and/or
(c) exercise its rights and remedies hereunder and under the Notes, any
guaranties or any security agreement or deed of trust executed in connection
with this Agreement, and in addition to the rights and remedies given it by this
Agreement, all of the rights and remedies afforded CNB as a matter of law.

 

4.             Miscellaneous. Borrower agrees to pay all costs and expenses,
including reasonable attorneys’ fees (which counsel may be CNB employees),
expended or incurred by CNB (or allocable to CNB’s in-house counsel) in
connection with the enforcement of this Agreement or the collection of any sums
due hereunder and irrespective of whether suit is filed. This Agreement and all
matters relating thereto, shall be governed by the laws of the State of
California.

 

“Borrower

Natrol, Inc., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Elliott Balbert

 

 

 

Elliott Balbert, President

 

 

 

“CNB”

City National Bank, a national

 

banking association

 

 

 

 

 

 

 

By:

 

 

 

 

David Alterman, Vice President

 

--------------------------------------------------------------------------------